DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recite the limitation "the anodic SEI formation".  There is insufficient antecedent basis for this limitation in the claims because no anodic SEI formation was previously recited in the claims. Additionally, it is unclear what the definition of “SEI” is in the claims without more information. It is recommended to write out the definition of the acronym along with the acronym for clarification in the claims. Appropriate correction is required. Similar deficiency can also be found in claims 3 and 4.
Claim 1 also recites the limitation “the mole fraction of the SO2 additive is between 0.001 and 0.5” in lines 5-6. However, it is unclear if the mole fraction of SO2 additive is taken 
Claims 3, 4, 7 recite the limitation "the electrolyte salt".  It is unclear which of the “at least one electrolyte salt” mentioned in claim 1 from which the claims depend upon is being referenced in the limitation in the claims. Clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chae et al. (US 2016/0049658).
Regarding claim 9, Chae discloses an electrochemical cell (sodium sulfur battery) comprising an anode, a cathode, and an electrolyte comprising a solvent disposed between the anode and the cathode and being in contact with both the anode and the cathode ([0017]), wherein the cathode contains an active cathode material (sodium polysulfide on the cathode current collector; [0055] and [0056]), the active cathode material comprising partially oxidized 
It is noted that limitations directed to the method of partially oxidizing Na2S (e.g. “partially oxidized Na2S with oxygen”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113.  Therefore, since the partially oxidized Na2S as recited in the claim is the same as the partially oxidized Na2S as disclosed by Chae, as set forth above, the claim is unpatentable even though the partially oxidized Na2S of Chae was made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0099194) as evidenced by Lee et al. (US 6,432,587).
Regarding claim 1, Kim discloses an electrochemical cell (100), comprising: 
a) a cathode (2) and a rechargeable metallic sodium anode (3; [0035]); and 
b) a non-aqueous electrolyte (1) which comprises an SO2 additive ([0036]) and at least one electrolyte salt (NaAlCl4; [0036]), wherein the non-aqueous electrolyte is positioned between the cathode and the anode (see Figure 1).
While Kim does not expressly disclose the mole fraction of the SO2 additive is between 0.001 and 0.5, the reference discloses the molar ratio of SO2 to NaAlCl4 can be 0.5 to 10, where the electrolyte ion conductivity decreases with a lower molar ratio and the vapor pressure of the electrolyte increases with a higher molar ratio ([0036]). It is noted that a 0.5 molar ratio of SO2 to NaAlCl4 would be 0.33 mole fraction of SO2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Additionally, as the efficiencies of the battery and the electrolyte are variables that can be modified, among others, by adjusting said molar ratio of SO2 to NaAlCl4, as set forth above, with said efficiencies of the battery and the electrolyte both changing as the molar ratio of SO2 to NaAlCl4 is varied, the precise mole fraction of the SO2 additive would have been considered In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
While modified Kim does not expressly disclose the at least one electrolyte salt participates in the anodic SEI formation together with the SO2 additive, it is evidenced by Lee that a gas additive such as SO2 and alkali metal ions such as lithium react and form a SEI film (C2/L25-39 and C2/L49-60). Therefore, the same would be expected by one of ordinary skill in the art to be present with the reaction between a gas additive such as SO2 and sodium metal ions.
Additionally, it is noted that once a secondary battery is disclosed to comprise an electrolyte comprising an alkali salt such as sodium and SO2 gas additive, as set forth above, and therefore is substantially the same as the secondary battery electrolyte described in the instant specification in paragraphs [0028] and [0029], it will, inherently, display the recited properties.  See MPEP 2112.01.
Claims 3, 4, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0099194) as evidenced by Lee et al. (US 6,432,587), as applied to claim 1 above, and in view of Ito et al. (EP 2 693 556).
claim 3, modified Kim discloses all the claim limitations as set forth above, and further discloses the electrolyte salt can be NaAlCl4 and the like ([0036]), but the reference does not expressly disclose the electrolyte salt participating in the SEI formation comprises fluorinated sulfonate and/or fluorinated carboxylate salt and/or fluorinated sulfunylimide and/or acetate salt.
Ito discloses a sodium ion secondary battery comprising a sodium salt for the electrolyte selected from NaClO4, NaCF3SO3, NaAlCl4, Na(CF3SO2)2N ([0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of modified Kim by using a sodium salt such as NaCF3SO3 in the electrolyte, as taught by Ito. The simple substitution of a known element (Kim’s sodium salt of NaAlCl4) for another (Ito’s NaCF3SO3) would achieve the predictable result of providing an electrolyte for a sodium secondary battery. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 4, modified Kim discloses all the claim limitations as set forth above, and further discloses the electrolyte salt participating in the SEI formation is selected from sodium trifluoromethanesulfonate (NaTriflate), sodium- pentaluoroethanesulfonate (Na-C2F5SO3), sodium bis (trifluoromethanesulfonyl)imide (NaTFSI), sodium bis(flourosulfonyl)imide (NaFSI), sodium-trifluoroacetate (Na-CF3CO2), and sodium- pentaluoroethanesulfonate (Na-C2F5SO3) or any combination thereof (as set forth above).
Regarding claim 7, modified Kim discloses all the claim limitations as set forth above, and further discloses the electrolyte salt can be NaAlCl4 and the like ([0036]), but the reference 
Ito discloses a sodium ion secondary battery comprising a sodium salt for the electrolyte selected from NaClO4, NaCF3SO3, NaAlCl4, Na(CF3SO2)2N ([0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of modified Kim by using a sodium salt such as NaClO4 in the electrolyte, as taught by Ito. The simple substitution of a known element (Kim’s sodium salt of NaAlCl4) for another (Ito’s NaClO4) would achieve the predictable result of providing an electrolyte for a sodium secondary battery. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 8, modified Kim discloses all the claim limitations as set forth above, and further discloses a cathode current collector that can be made of copper ([0045]), but the reference does not expressly disclose an anodic current collector on which metallic sodium is deposited during charging, wherein the anodic current collector is selected from copper or its alloys.
	Ito discloses an electrode collector can be selected from copper ([0028]), where the active material is formed upon the electrode collector ([0050] and [0071]), and the active material can be sodium metal ([0030]).
As modified Kim is not limited to any specific examples of anode structures and as anodes having a structure of an active material comprising sodium metal deposited upon an electrode collector made of copper for a sodium ion secondary battery were well known in the art before the effective filing date of the claimed invention, as evidenced by Ito above, it would .
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0099194) as evidenced by Lee et al. (US 6,432,587), as applied to claim 1 above, and in view of Kawakami et al. (US 5,658,689).
Regarding claim 5, modified Kim discloses all the claim limitations as set forth above, and further discloses the non-aqueous electrolyte can be prepared by inputting SO2 gas to salt to form an electrolytic solution ([0052]), but the reference does not expressly disclose the non-aqueous electrolyte comprises a solvent comprising one or more ether, amine, or oxadiazole type solvents, or any mixture thereof.
Kawakami discloses a rechargeable secondary battery that comprises an electrolyte having a salt comprising sodium salt (C5/L44-45) and a solvent including mixtures of two or more comprising sulfur dioxide and an organic solvent such as 1, 2-dimethoxyethane (C7/L16-27).
As modified Kim is not limited to any specific examples of solvents and as the use of a solvent mixture comprising sulfur dioxide and 1, 2-dimethoxyethane in non-aqueous electrolytes containing sodium salt for a secondary battery were well known in the art before the effective filing date of the claimed invention, as evidenced by Kawakami above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the 
Regarding claim 6, modified Kim discloses all the claim limitations as set forth above, and further discloses the solvent is preferably selected from 1,3-Dioxolane, 1,4-Dioxane, 1,2-Dimethoxyethane, diglyme, glyme, pyridine, furazan, methyl- furazan, dimethyl-furazan or any mixture thereof (as set forth above).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0099194) in view of Ito et al. (EP 2 693 556) and as evidenced by Lee et al. (US 6,432,587).
Regarding claim 13, Kim discloses an electrochemical cell (100) employing a non-aqueous electrolyte (1) which comprises an SO2 additive ([0036]) and at least one electrolyte salt (NaAlCl4; [0036]), a rechargeable metallic sodium anode (3; [0035]) and a cathode current collector that can be made of copper ([0045]), but the reference does not expressly disclose an anodic current collector, wherein the anodic current collector is selected from copper or its alloys.
	Ito discloses an electrode collector can be selected from copper ([0028]), where the active material is formed upon the electrode collector ([0050] and [0071]), and the active material can be sodium metal ([0030]).
As Kim is not limited to any specific examples of anode structures and as anodes having a structure of an active material comprising sodium metal deposited upon an electrode collector made of copper for a sodium ion secondary battery were well known in the art before 
While modified Kim does not expressly disclose the at least one electrolyte salt participates in the anodic SEI formation together with the SO2 additive, it is evidenced by Lee that a gas additive such as SO2 and alkali metal ions such as lithium react and form a SEI film (C2/L25-39 and C2/L49-60). Therefore, the same would be expected by one of ordinary skill in the art to be present with the reaction between a gas additive such as SO2 and sodium metal ions.
Additionally, it is noted that once a secondary battery is disclosed to comprise an electrolyte comprising an alkali salt such as sodium and SO2 gas additive, as set forth above, and therefore is substantially the same as the secondary battery electrolyte described in the instant specification in paragraphs [0028] and [0029], it will, inherently, display the recited properties.  See MPEP 2112.01.
Response to Arguments
Applicant's arguments filed 2/12/21 have been fully considered but they are not persuasive. 
Applicant argues that Chae does not teach or suggest an electrolyte comprising a solvent because Chae requires the anode electrolyte to be solid and does not disclose the use of a single electrolyte in contact with both the anode and the cathode.

Applicant’s further arguments with respect to claim(s) 1, 3-9, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559.  The examiner can normally be reached on Monday-Friday, 7:30 AM-4:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/CHRISTINA CHERN/Primary Examiner, Art Unit 1721